DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1-11, 13-14 and 21-27 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 May 2022.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190181440) in view of JP 2009245829 (hereafter JP ‘829).
Claim 12:	Park et al. in Figure 2 (paragraphs [0069]-[0073]) disclose an energy storage device (300) comprising: a first electrode (cathode 304) and a second electrode (anode 316), wherein at least one of the first electrode and the second electrode is a Si-based electrode (silicon-based anode material as per paragraph [0002]); 
a separator (306) between the first electrode (316) and the second electrode (304); and 
an electrolyte (314) composition. See also entire document.
Park et al. do not disclose that the electrolyte composition comprises at least one electrolyte additive comprising a functional boron-containing compound.
JP ‘829 in Figure 1 discloses an energy storage device comprising an electrolyte composition comprising at least one electrolyte additive comprising a functional boron-containing compound (paragraph [0008] and [0011]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte composition of Park et al. by incorporating the electrolyte additive of JP ‘829.
One having ordinary skill in the art would have been motivated to make the modification to provide a non-aqueous electrolyte containing a predetermined boron-containing compound that would have provided good charge/discharge cycle life characteristics and high temperature standing characteristics of the battery at high temperature (paragraphs [0006]-[0007]). 
Claim 15:	 The rejection of claim 15 is as set forth above in claim 12 wherein JP ‘829 further discloses that the boron-containing compound comprises phenylboronic acid (paragraph [0035] which discloses e.g., 4-(methylthio) phenylboronic acid (compound 6).
Claim 16:	The rejection of claim 16 is as set forth above in claim 12 wherein Park et al. disclose that the second electrode comprises an active material that comprises between about 50% to about 95% silicon (paragraph [0030]). 
Claim 17:	The rejection of claim 17 is as set forth above in claim 12 wherein Park et al. further disclose that the energy storage device comprises a lithium ion battery (paragraph [0019]).
Claim 18:	The rejection of claim 18 is as set forth above in claim 12 wherein the Park et al. combination discloses that the electrolyte composition comprises a liquid or a solid (see Park et al., e.g., paragraph [0074] discloses electrolytes containing a mixture of LiPF6 and FEC/EMC solvents; and, JP ‘829, paragraph [0012] which discloses an electrolyte solution (i.e. a liquid) or a solid electrolyte). 
Claim 19:	The rejection of claim 19 is as set forth above in claim 12 wherein Park et al. further disclose that the second electrode comprises a self-supporting composite material film (paragraph [0009] which discloses that the second electrode comprises a self-supporting composite material film). 
Claim 20:	The rejection of claim 20 is as set forth above in claim 12 wherein Park et al. further disclose that the 20. The energy storage device of claim 19, wherein the composite material film comprises: greater than 0% and less than about 95% by weight of silicon particles, and greater than 0% and less than about 90% by weight of one or more types of carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film (paragraph [0009]).

Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729